DETAILED ACTION
The applicant’s submission filed on 01/25/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-15, 17-22, 24 are rejected under 35 U.S.C. 103 as unpatentable over Yuyama et al. (US20010018122, hereinafter Yuyama) in view of Inada et al. (US5874009, hereinafter Inada).

Referring to claim 1, Yuyama discloses a conductor substrate (The base sheet with adhesive layer and a metal foil) comprising: 
a stretchable resin layer (adhesive layer, Paragraph 0008-0012 of Yumaya states, “The base sheet for flexible printed circuit boards according to the invention is prepared by adhesively bonding a metal foil to the adhesive-coated surface of a plastic resin film mentioned above. The metal foil can be a copper foil…. the base sheet for flexible printed circuit boards. Thus, an electrically insulating plastic resin film is uniformly coated with the adhesive composition…” and see further abstract states, “the adhesive composition provided by the present invention, which is a uniform blend, comprises: …. (a) 100 parts by weight of an epoxy resin;…(b) from 40 to 200 parts by weight of a carboxyl group-modified acrylic rubber….(c) from 1 to 50 parts by weight of a curing agent for the epoxy resin….(d) from 0.1 to 5 parts by weight of a curing promoter selected from the group consisting of tertiary amine salts of a tetraphenylboron-based acid, borofluoride compounds and metal octoates”.  ) containing a cured product of a resin composition containing (A) a rubber component (carboxyl group-modified acrylic rubber) and (B) a crosslinking component (epoxy, paragraph 0014) ; and 
a conductor foil provided on the stretchable resin layer (copper foil; see paragraph 0013 states, “a laminated sheet material comprising an electrically insulating flexible plastic resin film and a metal foil attached to the flexible plastic resin film with intervention of a cured layer of the above defined adhesive composition.”).  

Yuyama fails to disclose a rubber component comprising at least one kind of rubber selected from the group consisting of isoprene rubber, butyl rubber, styrene butadiene rubber, butadiene rubber, acrylonitrile butadiene rubber, silicone rubber, urethane rubber, chloroprene rubber, ethylene propylene rubber, fluororubber, sulfurized rubber, epichlorohydrin rubber, and chlorinated butyl rubber.

Inada discloses a rubber component comprising at least one kind of rubber selected from the group consisting of isoprene rubber, butyl rubber, styrene butadiene rubber, butadiene rubber, acrylonitrile butadiene rubber, silicone rubber, urethane rubber, chloroprene rubber, ethylene propylene rubber, fluororubber, sulfurized rubber, (column 2, lines 40-50 states, “The resin composition of the present invention comprises(a) an epoxy resin having a number average molecular weight of 1200 or less in an amount of 30 to 100 parts by weight,
(b) a carboxylic acid-containing acrylic rubber or a carboxylic acid-containing acrylonitrile-butadiene rubber in an amount of 30 to 70 parts by weight, (c) a curing agent” or see claim 1).
It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the conductor substrate of Yuyama to have rubber component made of  acrylonitrile-butadiene rubber  as taught by Inada because acrylonitrile-butadiene rubber has excellent abrasion resistance and good oil resistance    and  column 5, lines 10-35 of Inada supports to maintain batter chemical etching ability of the resin composition, compatibility with other resins, and/or adhesive strength to a copper foil at high temperatures; and see table 1 of Inada wherein the circuit board would have good easiness of chemical etching.

Referring to claim 2, Yuyama in view of Inada disclose the conductor substrate according to claim 1, wherein an elastic modulus of the conductor foil is from 40 to 300 GPa (Elastic modulus of copper). 

Referring to claim 3, Yuyama in view of Inada disclose a conductor substrate comprising: 
(adhesive layer, Paragraph 0024 states, “The base sheet for flexible printed circuit boards according to the invention is prepared by adhesively bonding a metal foil to the adhesive-coated surface of a plastic resin film mentioned above. The metal foil can be a copper foil…. the base sheet for flexible printed circuit boards. Thus, an electrically insulating plastic resin film is uniformly coated with the adhesive composition…” and see further abstract states, “the adhesive composition provided by the present invention, which is a uniform blend, comprises: …. (a) 100 parts by weight of an epoxy resin;…(b) from 40 to 200 parts by weight of a carboxyl group-modified acrylic rubber….(c) from 1 to 50 parts by weight of a curing agent for the epoxy resin….(d) from 0.1 to 5 parts by weight of a curing promoter selected from the group consisting of tertiary amine salts of a tetraphenylboron-based acid, borofluoride compounds and metal octoates” ) containing a cured product of a resin composition containing (A) a rubber component (carboxyl group-modified acrylic rubber) and (B) a crosslinking component (epoxy, paragraph 0014) ; and 
a conductor plating film provided on the stretchable resin layer (copper foil; see paragraph 0013 states, “a laminated sheet material comprising an electrically insulating flexible plastic resin film and a metal foil attached to the flexible plastic resin film with intervention of a cured layer of the above defined adhesive composition.”).  

Yuyama does not disclose a rubber component comprising at least one kind of rubber selected from the group consisting of isoprene rubber, butyl rubber, styrene 

 Inada discloses a rubber component comprising at least one kind of rubber selected from the group consisting of isoprene rubber, butyl rubber, styrene butadiene rubber, butadiene rubber, acrylonitrile butadiene rubber, silicone rubber, urethane rubber, chloroprene rubber, ethylene propylene rubber, fluororubber, sulfurized rubber, epichlorohydrin rubber, and chlorinated butyl rubber (column 2, lines 40-50 states, “The resin composition of the present invention comprises(a) an epoxy resin having a number average molecular weight of 1200 or less in an amount of 30 to 100 parts by weight, (b) a carboxylic acid-containing acrylic rubber or a carboxylic acid-containing acrylonitrile-butadiene rubber in an amount of 30 to 70 parts by weight, (c) a curing agent” or see claim 1).
  It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the conductor substrate of Yuyama to have rubber component made of  acrylonitrile-butadiene rubber  as taught by Inada because acrylonitrile-butadiene rubber has excellent abrasion resistance and good oil resistance    and  column 5, lines 10-35 of Inada supports to maintain batter chemical etching ability of the resin composition, compatibility with other resins, and/or adhesive strength to a copper foil at high temperatures; and see table 1 of Inada wherein the circuit board would have good easiness of chemical etching.


Referring to claim 4, Yuyama in view of Inada disclose a conductor substrate according to claim 1, wherein a recovery factor after the stretchable resin layer is tensile-deformed to a strain of 20% is 80% or more (see the material as stated in the rejection of the claim 1; by having claimed material, the claimed function or result is inherent or equivalent).

Referring to claim 7, Yuyama in view of Inada disclose a conductor substrate according to claim 1, wherein (A) the rubber component contains rubber having a crosslinking group (see carboxyl group-modified rubber as stated in the rejection of the claim 1).

Referring to claim 8, Yuyama in view of Inada disclose the conductor substrate according to claim 7, wherein the crosslinking group is at least either of an acid anhydride group or a carboxyl group (see carboxyl group-modified rubber as stated in the rejection of the claim 1).

Referring to claim 10, Yuyama in view of Inada disclose the conductor substrate according to claim 1, wherein (B) the crosslinking component comprises a compound having at least one kind of reactive group selected from the group consisting of a (meth)acrylic group, a vinyl group, an epoxy group, a styryl group, an amino group, an isocyanurate group, a ureido group, a cyanate group, an isocyanate group, and a mercapto group (epoxy group in the rejection of claim 1, Paragraph 014  of Yuyama states, “a polyfunctional epoxy resin having at least two epoxy groups in a molecule. Several different types of epoxy resins are suitable for the purpose including bisphenol A-based epoxy resins, bisphenol F-based epoxy resins, bisphenol novolak-based epoxy resins, alicyclic epoxy resins and glycidylamine-based epoxy resins as well as halogen-modified epoxy resins”).

Referring to claim 11, Yuyama in view of Inada disclose the conductor substrate according to claim 1, wherein the resin composition further contains (C) at least either of a curing agent or a curing accelerator (a curing agent or a curing promoter ; Paragraph 0008-0012 of Yumaya states, “ (c) from 1 to 50 parts by weight of a curing agent for the epoxy resin….(d) from 0.1 to 5 parts by weight of a curing promoter selected from the group consisting of tertiary amine salts of a tetraphenylboron-based acid, borofluoride compounds and metal octoates” ).

Referring to claim 12, Yuyama in view of Inada disclose the conductor substrate according to claim 5, wherein a content of (A) the rubber component is from 30% to 100% by mass with respect to 100% by mass of the stretchable resin layer (40 to 200 parts by weight of a carboxyl group-modified acrylic rubber based on total parts by weight of the composition).

  Referring to claim 13, Yuyama in view of Inada disclose the conductor substrate according to claim 1, wherein the resin composition further contains antimony trioxide, aromatic amine compound, or silicone dioxide in paragraphs 0018 and 0020 of Yuyama).

Referring to claim 14, Yuyama in view of Inada disclose a wiring substrate comparing: conductor substrate according to claim 1 wherein the conductor foil forms a wiring pattern (see abstract of Yuyama in paragraphs 0002-0003 states, “circuit pattern …patterned circuit lines” paragraph 0026 and 0037 states, “the circuit pattern on a flexible printed circuit board… The copper foil of the sample sheet was patterned in a comb-formed pattern”); the product is what is, not how it’s made such as plates, coated , sprayed, deposited).

Referring to claim 15, Yuyama in view of Inada disclose a wiring substrate comparing: conductor substrate according to claim 3, wherein the conductor plated film forms a wiring pattern (Yuyama in paragraphs 0002-0003 states, “circuit pattern …patterned circuit lines” paragraph 0026 and 0037 states, “the circuit pattern on a flexible printed circuit board… The copper foil of the sample sheet was patterned in a comb-formed pattern”; the product is what is, not how it’s made such as plates, coated, sprayed, deposited).

Referring to claim 17, Yuyama in view of Inada disclose a stretchable device comprising: the wiring substrate according to claim 1, wherein the conductor substrate is used for forming a wiring substrate comprising a conductor substrate including: a stretchable resin layer; and a conductor foil provided on the stretchable resin layer, the (see rejection of the claim 1; the product is what is, not how it’s made by processes such as plated, coated, sprayed, deposited).

Referring to claim 18, Yuyama in view of Inada disclose the conductor substrate according to claim 3, wherein the conductor substrate is used for forming a wiring substrate comprising a conductor substrate including: a   stretchable resin layer; and a conductor plating film provided on the stretchable resin layer, the conductor plating film forming a wiring pattern (see the conductor substrate (The base sheet with adhesive layer and a metal foil) comprising adhesive layer and metal foil in  the rejection of the claim 3; Yuyama in paragraphs 0002-0003 states, “circuit pattern …patterned circuit lines” paragraph 0026 and 0037 states, “the circuit pattern on a flexible printed circuit board… The copper foil of the sample sheet was patterned in a comb-formed pattern”; the product is what is, not how it’s made by processes such as plates, coated, sprayed, deposited.).  

Referring to claim 19, Yuyama in view of Inada disclose a method for producing the wiring substrate according to claim 14, comprising: preparing a laminated sheet including a stretchable resin layer and a conductor foil laminated on the stretchable resin layer; forming an etching resist on the conductor foil; exposing the etching resist and developing the etching resist after being exposed to form a resist pattern covering a portion of the conductor foil; removing the conductor foil at a portion which is not covered with the resist pattern; and removing the resist pattern (see the rejection of the claim 1; the product is what is, not how it’s made by different methods).  

Referring to claim 20, Yuyama in view of Inada disclose a method for producing the wiring substrate according to claim 15, comprising: forming a plating resist on a stretchable resin layer; exposing the plating resist and developing the plating resist after being exposed to form a resist pattern covering a portion of the stretchable resin layer; forming a conductor plating film on a surface of a portion which is not covered with the resist pattern of the stretchable resin layer by electroless plating; and removing the resist pattern (see the rejection of the claim 1; the product is what is, not how it’s made by different methods).  

Referring to claim 21, Yuyama in view of Inada disclose  a method for producing the wiring substrate according to claim 15, comprising:  forming a conductor plating film on a stretchable resin layer by electroless plating; forming a plating resist on the conductor plating film; exposing the plating resist and developing the plating resist after being exposed to form a resist pattern covering a portion of the stretchable resin layer; further forming a conductor plating film on the conductor plating film at a portion which is not covered with the resist pattern by electrolytic plating; removing the resist pattern; and removing a portion of the conductor plating film formed by electroless plating, the portion being not covered with the conductor plating film formed by electrolytic plating (see the rejection of the claim 1; the product is what is, not how it’s made by different methods).  

Referring to claim 22, Yuyama in view of Inada disclose a method for producing the wiring substrate according to claim 15, comprising: forming an etching resist on a conductor plating film formed on a stretchable resin layer; exposing the etching resist and developing the etching resist after being exposed to form a resist pattern covering a portion of the stretchable resin layer; removing the conductor plating film at a portion which is not covered with the resist pattern; and removing the resist pattern (see the rejection of the claim 1; the product is what is, not how it’s made by different method).  

Referring to claim 24, Yuyama in view of Inada disclose the conductor substrate according to claim 3, wherein (B) the crosslinking component comprises a compound having at least one kind of reactive group selected from the group consisting of a (meth)acrylic group, a vinyl group, an epoxy group, a styryl group, an amino group, an isocyanurate group, a ureido group, a cyanate group, an isocyanate group, and a mercapto group (epoxy group in the rejection of claim 1, Paragraph 014  of Yuyama states, “a polyfunctional epoxy resin having at least two epoxy groups in a molecule. Several different types of epoxy resins are suitable for the purpose including bisphenol A-based epoxy resins, bisphenol F-based epoxy resins, bisphenol novolak-based epoxy resins, alicyclic epoxy resins and glycidylamine-based epoxy resins as well as halogen-modified epoxy resins”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yuyama in view of Inada in view of  Liu et al. (US9554465, hereinafter Liu).

Referring to claim 16, Yuyama in view of Inada disclose a stretchable device comprising: the wiring substrate according to claim 14; but fails to disclose an electronic element mounted on the wiring substrate.

Liu discloses a stretchable device comprising: the wiring substrate according to claim 14; and an electronic element mounted on the wiring substrate (see 558 in figure 23; column 8, lines 57-62 of states, “one or more electronic components 558 are coupled to the electrically conductive traces 552”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the conductor substrate of Yuyama in view of Inada to have electronic component mounted on the substrate as taught by Liu in order to use in electronic to complete or process a specific function such as processor for processing signal or data, a display for displaying image, and/or electrically transfer or pass signal or power or data between electronic component and the substrate.

Response to Arguments

 Applicant’s arguments, with respect to the rejection(s) of the claim(s) have been fully considered and are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160150644
US20090130440
US20090120576
US20080039585
US20070251721
US2001008122

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PARESH H PAGHADAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/STEVEN T SAWYER/Primary Examiner, Art Unit 2847